DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. 	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Atty. Marina Cunningham [38,419] on August 10, 2022.
The application has been amended as follows:

Cancel claims 8, 20 and 21
In claim 1, line 8, delete “the busbars.” and insert ---the busbars, 
wherein in the longitudinal direction of the busbars, each ridge has a dimension that is larger than a skin depth of the magnetic core when a resonance frequency of the current is around 6000 hz.---.
In claim 12, line 7, delete “frequency.” and insert ---frequency, 
wherein the magnetic core has inner surfaces that face the busbars and outer surfaces that are opposite to the busbars, and a plurality of ridges and grooves are formed to extend along at least one of the inner surfaces and the outer surfaces of the magnetic core, and the ridges and grooves are arranged alternately in the longitudinal direction of the busbars,
wherein in the longitudinal direction of the busbars, each ridge has a dimension that is larger than a skin depth of the magnetic core when a resonance frequency of the current is around 6000 hz.---.

2.	Claims 1-6 and 9-19 are allowed.
The following is an examiner's statement of reasons for allowance: 
	Claims 1 and 12 recite, inter alia, 
magnetic core has inner surfaces that face busbars of power converter and outer surfaces that are opposite to the busbars, and a plurality of ridges and grooves are formed to extend along at least one of the inner surfaces and the outer surfaces of the magnetic core, and the ridges and grooves are arranged alternately in the longitudinal direction of the busbars,
wherein in the longitudinal direction of the busbars, each ridge has a dimension that is larger than a skin depth of the magnetic core when a resonance frequency of the current is around 6000 hz.
	
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/Examiner, Art Unit 2837                                                                                                                                                                                                        
/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837